OPINION *Page 2 
{¶ 1} Plaintiffs-Appellants, Christopher Macrides, Karyn Macrides and Dollar World, Inc., appeal the trial court's decision to grant the Motion to Dismiss for Lack of Personal Jurisdiction of the Defendant, Laurie Fredrich.
 STATEMENT OF THE FACTS AND THE CASE  {¶ 2} This case involves the establishment of a Dollar Store Express in Canton, Ohio. Laurie Fredrich is a Nevada resident and president of ML Consulting, Inc., dba Dollar Store Express ("ML"). ML is a Nevada corporation with its principal place of business in Las Vegas, Nevada.
  {¶ 3} On August 22, 2003, Christopher Macrides entered in a consulting agreement with ML. The agreement stated that ML would assist in, among other things, the development, design layout, fixturing, and stocking of the Dollar Store. Neither Karen Macrides nor Fredrich, in her individual capacity, were parties to the agreement.
  {¶ 4} As a result of the failure of the Dollar Store, Appellants filed a cause of action against ML and Fredrich, as an individual. In their complaint, Appellants asserted claims of fraud, negligent misrepresentation, negligence, breach of fiduciary duty, respondeat superior, and punitive damages. Fredrich filed a Motion to Dismiss for Lack of Personal Jurisdiction. The trial court granted Fredrich's motion. After the trial court dismissed Fredrich from the case, the case proceeded against ML. On September 29, 2006, Appellants obtained a judgment against ML after a full evidentiary hearing. Appellants now appeal the trial court's judgment dismissing Fredrich as an individual defendant to this cause of action. *Page 3 
  {¶ 5} Appellants raise one Assignment of Error:
  {¶ 6} "THE TRIAL COURT ERRED AS A MATTER OF LAW IN RULING THAT THE COURT OF COMMON PLEAS OF STARK COUNTY, OHIO LACKED PERSONAL JURISDICTION OVER LAURIE FREDRICH."
  {¶ 7} Appellee did not file a responsive brief in this case. We may therefore accept Appellants' statement of facts and issues as correct and reverse the judgment if that action reasonably appears to be supported by Appellant's brief. App.R. 18(C).
  {¶ 8} We have reviewed the Motion to Dismiss for Lack of Personal Jurisdiction along with the entire record below. After consideration, we hereby adopt the well-reasoned and well-written opinion of the trial court which is attached hereto and incorporate by reference herein. For the reasons advanced in that opinion, Appellants' sole Assignment of Error is overruled.
  {¶ 9} Accordingly, the judgment of the Stark County Court of Common Pleas is affirmed.
By: Delaney, J. Gwin, P.J. and Wise, J. concur.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Stark County Court of Common Pleas is affirmed. Costs assessed to appellants. *Page 1